

DIRECTOR AGREEMENT


This DIRECTOR AGREEMENT is made as of the 18th day of January, 2011 (the
“Agreement”) by and between GoEnergy, Inc., a Delaware corporation (the
“Company”), and Vadim Mats (the “Director”).


WHEREAS, the Company appointed the Director as a member of the Board of
Directors of the Company (the “Board”) on January 14, 2011 and desires to enter
into an agreement with the Director with respect to such appointment; and


WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein, and in accordance with, the provisions of
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.           Position.  Subject to the terms and provisions of this Agreement,
the Company shall cause the Director to be appointed as a member of the Board
and the Director hereby agrees to serve the Company in that position upon the
terms and conditions hereinafter set forth, provided, however, that the
Director’s continued service on the Board after the initial one-year term on the
Board shall be subject to any necessary approval by the Company’s stockholders.


2.           Duties.  During the Directorship Term (as defined herein), the
Director shall serve as a member of the Board, and the Director shall make
reasonable business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities and have the authority commensurate to such
position.


The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is or may become a full-time
executive employee of another entity and that his responsibilities to such
entity must have priority and (ii) sits or may sit on the board of directors of
other entities.  Notwithstanding the same, the Director will use reasonable
business efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his legal obligations
as a director. Other than as set forth above, the Director will not, without the
prior notification to the Board, engage in any other business activity which
could materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) any current employer and its
affiliates or (ii) the board of directors of any entities on which he currently
sits.  At such time as the Board receives such notification, the Board may
require the resignation of the Director if it determines that such business
activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.


3.           Compensation.


(a)           Stock Issuance.  The Director shall receive at the end of every
fiscal quarter during the Directorship Term ten thousand (10,000) shares of
restricted common stock, par value $.0001 per share (the “Common Stock”), of the
Company.  For any period during the Directorship Term that the Director does not
serve a full quarter, the amount of shares of Common Stock issued shall be
pro-rated based on the number of days during such quarter that the Director was
a member of the Board.


 
 

--------------------------------------------------------------------------------

 

(i)           The Director’s status during the Directorship Term shall be that
of an independent contractor and not, for any purpose, that of an employee or
agent with authority to bind the Company in any respect. All payments and other
consideration made or provided to the Director under Section 3 hereof shall be
made or provided without withholding or deduction of any kind, and the Director
shall assume sole responsibility for discharging all tax or other obligations
associated therewith.


(b)           Expense Reimbursements.  During the Directorship Term, the Company
shall reimburse the Director for all reasonable out-of-pocket expenses incurred
by the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.


4.           Directorship Term.  The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:


(a)           the death of the Director;


(b)           the termination of the Director from his membership on the Board
by the mutual agreement of the Company and the Director;


(c)           the removal of the Director from the Board by the majority
stockholders of the Company; and


(d)           the resignation by the Director from the Board.


5.           Director’s Representation and Acknowledgment.  The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder of the Company or any of
their respective affiliates with regard to this Agreement.


6.           Director Covenants.


(a)           Unauthorized Disclosure.  The Director agrees and understands that
in the Director’s position with the Company, the Director has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.

 
 

--------------------------------------------------------------------------------

 


(b)           Non-Solicitation.  During the Directorship Term and for a period
of three (3) years thereafter, the Director shall not interfere with the
Company’s relationship with, or endeavor to entice away from the Company, any
person who, on the date of the termination of the Directorship Term and/or at
any time during the one year period prior to the termination of the Directorship
Term, was an employee or customer of the Company or otherwise had a material
business relationship with the Company.


(c)           Remedies.  The Director agrees that any breach of the terms of
this Section 6 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Director therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages or paying a bond, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from the Director. The Director acknowledges that
the Company would not have entered into this Agreement had the Director not
agreed to the provisions of this Section 6.


(i)           The provisions of this Section 6 shall survive any termination of
the Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.


7.           Indemnification.  The Company agrees to indemnify the Director for
his activities as a director of the Company to the fullest extent permitted by
law, and to cover the Director under any director and officer liability
insurance obtained by the Company.  


8.           Non-Waiver of Rights.  The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.


 
 

--------------------------------------------------------------------------------

 

9.           Notices.  Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery or by registered or certified
mail, postage prepaid, return receipt requested; to:


If to the Company:


GoEnergy, Inc.
1010 Avenue of the Americas, Suite 302
New York, NY 10018
Telephone: (212) 765-5700


If to the Director:


Vadim Mats
560 Sylvan Avenue, Suite 3170
Englewood Cliffs, NJ 07632
Telephone: (201) 408-5125


Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.


10.           Binding Effect/Assignment.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, neither the Director nor the Company shall
assign all or any portion of this Agreement without the prior written consent of
the other party.


11.           Entire Agreement.  This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.


12.           Severability.  If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in the
State of New York and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.


 
 

--------------------------------------------------------------------------------

 

14.           Legal Fees.  The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.


15.           Modifications.  Neither this Agreement nor any provision hereof
may be modified, altered, amended or waived except by an instrument in writing
duly signed by the party to be charged.


16.           Tense and Headings.  Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.


17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


[-Signature Page Follows-]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.




GoENERGY, INC.






By:
/s/ Gareb Shamus                                 

 
Gareb Shamus

 
President and CEO







DIRECTOR




/s/ Vadim Mats                                       
Vadim Mats
 
 
 

--------------------------------------------------------------------------------

 
